ODOM, J.
The sheriff of Bienville parish seized a lot of cotton under a writ of fi. fa. issued in the case of Crichton Company, Ltd., vs. Isaiah Miller, said property being seized presumably as the property of Isaiah Miller.
The plaintiff, Allen Walker, claimed the ownership of the cotton and enjoined the sale.
The testimony shows beyond question that the plaintiff owns the cotton in dispute. He leased land' from Jobie Miller on the share system, the agreement being that he should pay to the land owner one fourth of the cotton produced for the use of the land.
There is also some’ testimony that plaintiff, or some member of his family, leased, some land from Isaiah Miller on the same-terms, and that some of the- cotton seized', was produced on Isaiah Miller’s land. But. whether the cotton was produced on the.*648land of Isaiah Miller or Jobie Miller makes no difference, for it is clear that three-fourths of the cotton seized was the property of plaintiff and not that of the judgement debtor,, Isaiah Miller.
The lower court found and held that plaintiff was the owner of the cotton in dispute and enjoined its sale by the sheriff. His judgment is amply supported by the testimony.
Since the defendant lodged this appeal in this, court it has not appeared to argue the case orally nor has it • filed briefs in support of its contentions.
Where the findings of the lower court are sustained by the evidence and the appellant. has not appeared and pointed out any errors therein, the judgment will be presumed to be correct, and in the absence of errors patent on the face of the record the judgment will not be disturbed. Bynum vs. Lerber, 55 La. 760, 99 South 590.
The judgment is affirmed with costs.